           Case 1:18-cv-00863-DAD-EPG Document 17 Filed 07/17/19 Page 1 of 3


     LAW OFFICES OF JOHN L. BURRIS
1
     JOHN L. BURRIS, Esq. (SBN 69888)
2    Airport Corporate Centre
     7677 Oakport Street, Suite 1120
3    Oakland, California 94621
     Telephone: (510) 839-5200
4
     Facsimile: (510) 839-3882
5    john.burris@johnburrislaw.com

6    LAW OFFICES OF JOHN L. BURRIS
     DEWITT M. LACY, Esq. (SBN 258789)
7    K. CHIKE ODIWE, Esq. (SBN 315109)
8
     9701 Wilshire Blvd., Suite 1000
     Beverly Hills, California 90212
9    Telephone: (310) 601-7070
     Facsimile: (510) 839-3882
10
     dewitt.lacy@johnburrislaw.com
     chike.odiwe@johnburrislaw.com
11

12   Attorneys for Plaintiff

13

14                                   UNITED STATES DISTRICT COURT

15                                 EASTERN DISTRICT OF CALIFORNIA

16

17   M.J.V., by and through his Guardian ad Litem                CASE NO.: 1:18-cv-00863-DAD-EPG
     Lidia Jacinto, individually and as successor-in-
18
     interest to Decedent SERGIO VELASCO
19   MARTINEZ,                                                   RESPONSE TO ORDER TO SHOW
                                                                 CAUSE
20                              Plaintiffs,
21
            vs.

22   CITY OF AVENAL, a municipal corporation;
     and DOES 1-50, inclusive, individually and in
23
     their official capacity as police officers for the
24   City of Avenal,

25                             Defendants.
26

27

28




                                                          - 1-
           Case 1:18-cv-00863-DAD-EPG Document 17 Filed 07/17/19 Page 2 of 3



1                                                       RESPONSE
2           Plaintiff’s Counsel submits this response to the Court’s June 17, 2019 Order to Show Cause
3    regarding the Court’s requirement that Plaintiff explain why this matter should not be dismissed for
4    failure to prosecute.
5           On June 17, 2019, the Court held a mid-discovery status conference. Counsel for Plaintiff,
6    Kenneth Chike Odiwe was present, as was counsel for Defendants, Bruce Daniel Praet. At the time,
7    Plaintiff’s counsel informed the Court that he has had difficulty contacting the Guardian ad Litem,
8    Lidia Jacinto, which has stalled the parties’ discovery efforts.
9           For the second time, Plaintiff’s counsel represents to the Court that he has had continued
10   difficulty maintaining contact with the Guardian ad Litem, Lidia Jacinto.
11          Lidia Jacinto’s native language is Spanish and she has considerable difficulty understanding
12   English. Before this action was filed on June 21, 2018, Plaintiff’s counsel maintained contact with
13   Ms. Jacinto through telephonic communications as well as letters that were translated into Spanish.
14   Ms. Jacinto responded to said correspondence. However, shortly after the action was filed, Plaintiff’s
15   counsel lost contact with her. In November of 2018, Plaintiff’s counsel retained the services of a
16   private investigator to locate Ms. Jacinto. The private investigator located an address where he
17   believed that she was residing but failed to make contact with her. After the private investigator failed
18   to make contact with her, Plaintiff’s counsel attempted to call Ms. Jacinto several times with her last
19   known phone number. Plaintiff’s counsel also sent multiple letters in Spanish to Ms. Jacinto’s last
20   known address. Plaintiff’s counsel has been unable to contact the guardian despite exhaustive efforts.
21          However, it is Plaintiff’s counsel’s position that this action cannot be dismissed because the
22   claims of a minor plaintiff are at stake. The minor plaintiff M.J.V. maintains multiple claims against
23   the City of Avenal as well as yet-to-be identified Avenal Police officers for the wrongful death of
24   Plaintiff’s father that occurred on July 26, 2017, and as outlined in Plaintiff’s operative Complaint
25   [see Docket No. 1]. Plaintiff should retain the right to continue litigating this action in the event that a
26   suitable guardian presents themselves as willing to actively participate in the prosecution of this
27   action for the benefit of the minor who frankly does not have control over Lidia Jacinto’s conduct and
28




                                                         - 2-
           Case 1:18-cv-00863-DAD-EPG Document 17 Filed 07/17/19 Page 3 of 3



1    ultimately the outcome of this case. It would be unfair to bar the Plaintiff’s action based on conduct
2    the minor has no control over.
3           Plaintiff’s counsel acknowledges that the inability to contact Lidia Jacinto has made the
4    prosecution of this action very difficult. Plaintiff’s counsel intends to file a motion with the Court to
5    withdraw as counsel of records for Plaintiff.
6

7

8

9    Dated: July 17, 2019                                   Law Offices of John L. Burris
10

11
                                                            __/s/ Kenneth Chike Odiwe__________
12                                                            Kenneth Chike Odiwe, Esq.,
                                                              Attorney for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                         - 3-
